Citation Nr: 1024347	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO. 05-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Countable Income for Non-Service Connected Pension and 
Medical Expense Offset.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder, schizophrenia and anxiety disorder with inadequate 
personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976, 
and from November 1977 to January 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). While the issue of countable income for 
pension purposes was originally decided by the Milwaukee 
Pension Office, the Board notes that the Montgomery Alabama 
RO is handling the appeal. See April 2009 Statement of the 
Case (SOC). Thus, both issues appealed are being handled by 
the RO and one decision, rather than separate decisions, is 
appropriate.

The Veteran originally filed a claim of entitlement to 
service connection for an anxiety disorder and separately for 
PTSD. As is discussed in more detail in the remand below, the 
medical evidence of record indicates that the Veteran has 
been diagnosed with various mental conditions. Although not 
claimed by the Veteran, the Board is expanding his original 
claim to include all acquired psychiatric disorders. See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The Board also notes that the Veteran's claim for an acquired 
psychiatric disorder was developed previously and denied by 
the Board in November 1989. The newer claims have been 
developed by the RO, although inconsistently, as requiring 
new and material evidence. In accord with recent case law, 
the Board emphasizes that new and material evidence is not 
required for this claim. Although service connection for an 
acquired psychiatric condition was previously denied by VA, 
the conditions were denied on the basis that the disorder 
shown was a personality disorder, which was not deemed to be 
a recognizable disability. The Veteran is currently seeking 
service connection for clearly recognizable psychiatric 
disabilities, to include PTSD and schizophrenia. Because 
service connection was not previously denied for these 
disabilities, this newly combined issue should be considered 
separate and distinct from the claims denied previously and 
must be considered de novo. Boggs v. Peake, 520 F.3d 1330, 
1335 (Fed. Cir. 2008); 
see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 
1996).

The Veteran's August 2004 Notice of Disagreement (NOD) 
included the issues of entitlement to service connection for 
headaches, and entitlement to an earlier effective date for 
pension benefits. With regard to the headache claim, the RO 
had not yet issued a decision on that claim at the time of 
the NOD. The April 2005 rating decision addressed the issue 
of headaches and that rating decision was not appealed by the 
Veteran. The issue of service connection for headaches is, 
therefore, not before the Board. The issue of entitlement to 
an earlier effective date for pension benefits was included 
in the April 2005 Statement of the Case (SOC), but was not 
part of the Veteran's substantive appeal, so it is also 
outside of the Board's jurisdiction and will not be 
considered.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder, schizophrenia and anxiety disorder with 
inadequate personality disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his March 2010 Videoconference hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
provided testimony to the undersigned Veterans Law Judge 
clearly indicating his satisfaction with VA's calculation of 
his countable income for non-service connected pension and 
medical expense offset.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his appeal 
related to countable income for non-service connected pension 
and medical expense offset have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009). Withdrawal may be made by the appellant or 
by his or her authorized representative. 
38 C.F.R. § 20.204 (2009). 

In the present case, the Veteran has effectively withdrawn 
his appeal as to the issue of countable income for non-
service connected pension and medical expense offset. At his 
March 2010 Board videoconference hearing, the Veteran clearly 
testified that the time of the decision he did not understand 
the calculations, but that he is now satisfied with the way 
it was handled. See hearing transcript at page 6. He 
responded "yes" when the undersigned Veterans Law Judge 
asked, in relation to this claim, "Are you satisfied that 
everything's straight was VA?"  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to the countable income issue. 
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal related to countable income for non-service 
connected pension and medical expense offset is dismissed.


REMAND

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder, to include PTSD, 
schizophrenia, and an anxiety disorder. Generally, for 
service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f) (2009).

A review of the file reveals that VA has not afforded the 
Veteran the benefit of a VA examination and opinion with 
regard to this claim. VA's duty to assist includes obtaining 
an examination and medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 
512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim. According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2) (West 2002), 38 C.F.R. §3.159(c)(4)(i) (2009). 
The Court in McLendon observed that the third prong, which 
requires that an indication that the claimant's disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

A review of the evidence in this case clearly shows that an 
examination is warranted. The Veteran's service treatment 
records were reviewed, showing that he originally entered 
service without notable medical issues. See March 1972 
enlistment examination report. In December 1972 he was 
treated for a concussion following a motor vehicle accident. 
By January 1973 he was hospitalized with a discharge 
diagnosis of "schizophrenia paranoid." By March of that 
year, the Veteran was noted as "nervous for several months 
since return from Guam." The Veteran was ultimately 
discharged from the Air Force due to medical issues relate to 
his mental health. He later joined the Navy and his January 
1977 entrance examination report is essentially normal. 
However, in December 1978, the Veteran was treated for 
depression, adolescent reaction, and nervousness.

Since his discharge from the Navy, the Veteran has treated 
for mental health issues to include schizophrenia and 
depression. See VA outpatient treatment records generally, 
including November 2003, March 2004, June 2006, and June 2007 
clinical notes.

VA afforded the Veteran a PTSD examination in February 2004 
and the examiner confirmed a diagnosis of chronic 
schizophrenia. No opinion was sought by the RO as to the 
etiology of this disability. Because of the complexity of the 
medical question at issue, and the lack of a thorough medical 
opinion on this issue, the matter must be remanded for 
examination and opinion.




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
assess the nature and etiology of any 
current acquired psychiatric disorder. All 
necessary testing should be conducted and 
the examiner must review the claims 
folder, including all service and post-
service treatment records. The examiner is 
asked to render an opinion as to the 
appropriate current diagnosis related to 
the Veteran's mental health. If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis. Any PTSD diagnosis must conform 
to the requirements of DSM-IV. If no PTSD 
diagnosis is rendered, the examiner should 
nonetheless diagnose any current mental 
disorder experienced by the Veteran. Once 
the diagnosis is made, the examiner should 
render an opinion as to the disability's 
etiology by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability was incurred in 
service? Should the disability be deemed 
to have preexisted service, the examiner 
should render an opinion as to whether the 
disability increased in severity beyond 
the natural course of the disease due to 
service.

A rationale for any opinion expressed 
should be clearly stated in the 
examination report.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


